COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                  01-15-00061-CV
Style:                         Soliz Automotive Inc. d/b/a Collision Specialist #1 v. Skopos Financial, LLC


Date motion filed*:            November 3, 2015
Type of motion:                Motion to Extend Time to File Motion for Rehearing


Party filing motion:           Appellant
Document to be filed:          Motion for Rehearing

If motion to extend time:
         Original due date:                          November 4, 2015
         Number of previous extensions granted:                        Current Due date:
         Date Requested:                             January 4, 2016

Ordered that motion is:

                 Granted in part
                  If document is to be filed, document due: December 4, 2015
                          The Court will not grant additional motions to extend time absent extraordinary circumstances.
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________




Judge’s signature: _/s/ Terry Jennings
                                                          for the Court


Date: _November 24, 2015